Citation Nr: 1600099	
Decision Date: 01/04/16    Archive Date: 01/12/16

DOCKET NO.  10-48 253	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in North Little Rock, Arkansas

THE ISSUES

1.  Whether referral to the Director of the VA Compensation and Pension Service for consideration of a total disability rating for compensation based on individual unemployability (TDIU) on an extraschedular basis prior to May 6, 1999, is warranted.

2.  Entitlement to a TDIU on an extra-schedular basis for the time period beginning on May 6, 1999, and ending on July 25, 2002. 

3.  Entitlement to an effective date earlier than December 29, 2011, for a grant of service connection for arthralgia of the hips and an initial rating in excess of 10 percent for this disability.  

4.  Entitlement to an effective date earlier than December 29, 2011, for a grant of service connection for a medial meniscus tear with strain of the right knee and an initial rating in excess of 0 percent for this disability. 

5.  Entitlement to an effective date earlier than December 29, 2011, for a grant of service connection for medial and lateral surgical scars of the left knee and an initial rating in excess of 0 percent for this disability.   

6.  Entitlement to a rating in excess of 50 percent for depression, recurrent, moderate, and adjustment disorder associated with left knee degenerative arthritis, and an effective date for the 50 percent rating earlier than December 29, 2011. 

7.  Entitlement to a rating in excess of 30 percent for left patella chondromalacia.

8.  Entitlement to a rating in excess of 10 percent for left knee degenerative arthritis. 

9.  Entitlement to service connection for a left ankle condition. 

10.  Entitlement to service connection for left leg/calf condition. 

11.  Entitlement to service connection for liver cancer secondary to claimed Hepatitis C. 

12.  Whether new and material evidence has been received to reopen a claim for service connection for an ulcer.  

13.  Whether new and material evidence has been received to reopen a claim for compensation for Hepatitis C pursuant to 38 U.S.C.A. § 1151 (West 2014). 

14.  Whether new and material evidence has been received to reopen a claim for 
service connection for bilateral clavicle impairment as secondary to left knee degenerative arthritis. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from December 1970 to April 1974.

This case was previously before the Board of Veterans' Appeals (Board) on appeal, based on disagreement with the effective date assigned for this benefit, a December 2010 VA RO determination that granted the Veteran a TDIU effective from July 26, 2002.  An April 2014 Board decision, in pertinent part, found that a referral to the Director of the VA Compensation and Pension Service (hereinafter Director) for consideration of a TDIU on an extraschedular basis prior to May 6, 1999, was not warranted and remanded the matter of entitlement to a TDIU on an extra-schedular basis for the time period beginning on May 6, 1999, and ending on July 25, 2002. 

The Veteran appealed the April 2014 determination by the Board that found that a referral to the Director of the matter of a TDIU on an extraschedular basis prior to May 6, 1999, was not warranted to the U.S. Court of Appeals for Veterans Claims (Court).  In June 2015, the Court issued a Memorandum Decision that vacated this determination by the Board, and remanded the matter to the Board for proceedings consistent with this decision.  

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.

To ensure compliance with the Court's June 2015 determination with respect to the matter of a TDIU on an extraschedular basis prior to May 6, 1999, and ensure compliance with the Board's remand directives with respect to the matter of entitlement to a TDIU on an extra-schedular basis for the time period beginning on May 6, 1999, and ending on July 25, 2002, these issues are being REMANDED to the Agency of Original Jurisdiction (AOJ).  

With respect to issues 3 through 14 as listed on the Title Page, following an August 2013 rating decision addressing these matters, a timely notice of disagreement as to all these matters was received in January 2014, thereby requiring a statement of the case (SOC) addressing these matters.  Manlincon v. West, 12 Vet. App. 238 (1999).  As such, these claims are also being REMANDED to the AOJ.

REMAND

So as to ensure compliance with the directives of the June 2015 Court decision, the AOJ will be requested to arrange for a retrospective medical opinion addressing the   functional impairment caused solely by the Veteran's service-connected disabilities, in concert, prior to May 6, 1999.  Chotta v. Peake, 22 Vet. App. 80, 85 (2008); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013); VBA Fast Letter 13-13 (June 17, 2013).  Also to ensure compliance with the Court, the AOJ will be requested to refer the matter of entitlement to TDIU on an extraschedular basis prior to May 6, 1999, to the Director for consideration.  

As for the matter of entitlement to a TDIU on an extra-schedular basis for the time period beginning on May 6, 1999, and ending on July 25, 2002, the April 2014 Board remand directed that this matter be referred to the Director.  After the case was returned from the Director, the AOJ was directed to readjudicate the matter, and should it remain denied, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and return the matter to the Board.  While the record reveals a June 2014 determination by the Director with respect to this matter that was unfavorable to the Veteran, readjudication of this matter or an SSOC addressing such has not been completed.  Thus, as the Board is required to ensure compliance with its remand directives, the AOJ upon remand will requested to readjudicate the matter of entitlement to a TDIU on an extra-schedular basis for the time period beginning on May 6, 1999, and ending on July 25, 2002, and, should this benefit be denied, complete an SSOC addressing this matter.  Stegall v. West, 11 Vet. App. 268 (1998).   

Finally and as indicated in the Introduction, the Veteran has submitted a timely notice of disagreement with respect to Issues 3 through 14 as listed on the Title Page.  Therefore, the AOJ will be requested below to complete an SOC addressing these issues.  Manlincon, supra.  The Board emphasizes, however, that to obtain appellate review of any of these issues, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Furnish to the Veteran and his representative an SOC with respect to Issues 3 through 14 as listed on the Title Page, along with a VA Form 9, and afford them the appropriate opportunity to submit a substantive appeal perfecting an appeal as to these issues.  The Veteran and his representative are hereby reminded that to obtain appellate review of any of these issues, a timely appeal must be perfected; that is, within 60 days of the issuance of the SOC requested herein.

2.  The VBMS and VVA files, to include a complete copy of this REMAND, must be made available to an appropriate VA clinician who should complete a report that fully describes the combined functional effects of the disabilities for which service connection was in effect at that time-namely, chondromalacia of the left patella, degenerative arthritis of the left knee, urethral stricture disease, bilateral plantar calluses, and right foot burns-on his ability to perform the mental and physical acts required for gainful employment prior to May 6, 1999.  In so doing, the clinician may take into consideration the Veteran's level of education, special training, and work experience, but not his age or any impairment caused by nonservice-connected disabilities.  The report should reflect discussion of the Veteran's documented medical and psychiatric histories and assertions.  All findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

3.  Refer the matter of entitlement to a TDIU prior to May 6, 1999, on an extraschedular basis under 38 C.F.R. § 4.16(b) to the Director.   

4.  Following the completion of the above, readjudicate the matter of entitlement to a TDIU prior to May 6, 1999, on an extraschedular basis, as well the matter of entitlement to a TDIU on an extra-schedular basis for the time period beginning on May 6, 1999, and ending on July 25, 2002.  To the extent either readjudication is unfavorable to the Veteran, furnish the Veteran and his representative an SSOC.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

